Citation Nr: 0413644	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from an October 2002 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized service and that he was not 
eligible for VA benefits.

In a statement received by the RO in August 2003, the 
appellant requested a personal hearing.  The RO, accordingly, 
scheduled him for an appropriate hearing.  In written 
statements received in November 2003 and March 2004, the 
appellant withdrew his request for a hearing.  In his August 
2003 substantive appeal, he indicated that he did not want a 
personal hearing before the Board.  

The appellant has also been provided several opportunities to 
appoint a representative.  See Letters from the RO, dated 
July 25, 2003; December 1, 2003; and December 2, 2003.  
However, he has not done so.


FINDING OF FACT

The appellant does not have verified active military service 
with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset that, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Although subsequent case law indicates that the 
VCAA does not apply where, as here, the law is dispositive 
(See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)), 
the applicable mandates of the VCAA and its implementing 
regulations were essentially met in this case.  In sum, the 
appellant was notified of the evidence needed to substantiate 
his claim by letters sent to him by the RO in February, 
March, May, June, and October 2002.  As he has been apprised 
of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Paralyzed  Veterans of American v. Secretary of Veterans 
Affairs, 345 F.3d  1334 (2003).  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide.  In any 
event, in March 2004 he said that he had already sent all 
evidence in his possession to VA.

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Here, the appellant provided several documents from the 
Philippine government in an effort to establish entitlement 
to VA benefits.  However, the Philippine government has its 
own laws and regulations which permit recognition of military 
service that is not recognized by the service department.  
The documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate United States service department.  See 38 C.F.R. 
§ 3.203 (2003).  Therefore, these documents may not be 
accepted as verification of the appellant's service for the 
purpose of receiving VA benefits.

In addition, in August 2002 the service department, National 
Personnel Records Center (NPRC), verified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United  States Armed Forces.  NPRC further stated that 
the evidence submitted was insufficient to warrant a change 
in this negative certification.  As noted above, the service 
department findings are binding and conclusive upon VA.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

More importantly, after the appellant provided a 
certification from the Bicol Brigade, which purports to be a 
reconstructed roster of troops involved in an infantry 
brigade of guerilla forces during World War II, the NPRC in 
September 2002 verified that the appellant's name was not 
listed on any officially approved Guerilla Affairs Division 
Roster.  The appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Memorandum for File, dated March 2004; 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Despite the appellant's argument that he has military service 
which should entitle him to VA benefits, the Board is bound 
by the service department's findings and the applicable legal 
criteria.  As the appellant does not have any recognized 
service, he, therefore, does not have requisite service for 
basic eligibility for VA benefits as required by law.  There 
is no legal basis for allowing the claim.  Therefore, his 
claim for VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



